Title: To Alexander Hamilton from William Allibone, 22 April 1791
From: Allibone, William
To: Hamilton, Alexander


[Philadelphia] April 22, 1791. “I have herewith enclosed a Contract with Joseph Anthony & Son, for the supply of Oil for one years Consumption of the Lighthouse at Cape Henlopen.… I have also enclosed a Contract with John Wilson for Building a Beaconboat to replace the One used at Brown Shoal, it being in a State of decay as will not admit of its being depended upon for another year.…”
